Rothrock, Oh. J.
The defendant was indicted for an assault with intent to murder. He_was convicted of an assault with intent to inflict a great bodily injury. An appeal was taken and sixty days were allowed the defendant to prepare a bill of exceptions. The cause has been submitted to us upon the transcript alone, without abstract or argument. The transcript does not show that any bill of exceptions embodying the evidence has ever been signed by the judge who tried the cause. In this state of the record we cannot review the case upon the facts.
We discover no error in the instructions given by the court to'the jury.
Affirmed.